Title: Thomas Jefferson to Archibald Fisher, 4 May 1810
From: Jefferson, Thomas
To: Fisher, Archibald


          
            Sir
             
                     Monticello 
                     May 4. 10.
          
            Your letter of Apr. 23. is just recieved, desiring advice as to the part of the Western country, particularly of Kentucky & Ohio, to which it would be most eligible for yourself & friends to emigrate. there is a considerable competition among the Western states & territories to draw to themselves respectively
			 the tide of emigration. wishing equally well to the prosperity of them all, I should unwillingly take any part between them: but the last paragraph of your letter assuring me that my opinions
			 shall
			 be used for your own information only, I willingly communicate such ideas on the subject as I have formed & may be useful to you as strangers. I must premise however that having never been on
			 the
			 Western waters, I can say nothing of my own knolege, but only that which I have recieved from others & suppose to be correct. considering Kentucky & Ohio together, it is to be observed that their climates on the river must be the same; & that that of Kentucky is probably uniform nearly because proceeding Southwardly the country rises & compensates the change of Latitude. that of Ohio on the contrary must change fast, as you recede from the river by the cooperation of those causes. it’s Northern parts are therefore severely cold. in all the Western states, land of the
			 first quality can be bought. in Kentucky it is near as dear as in the Atlantic states remote from cities. in Ohio it is much cheaper: but in case of war with any European
			 nation, the Indians will be excited to attack the exposed parts; from which Kentucky will be entirely safe.
			 
		  
			 both states are immensely distant from their market (N. Orleans) and hemp must be their staple. 
		  
		  Tennissee is equal probably to Kentucky in climate, in the quality of lands and remoteness from market.lands there are probably as cheap as in Ohio, & they have the advantage of the rich production of cotton for their staple, and are entirely safe when we  are in a state of war. Louisiana is equal to the states beforementioned in climate & fertility of soil. lands are cheaper there than any where in the US. and they are much nearer to market than those beforementioned. 
                  
                  what their staple will be, I know not. more probably
			 hemp than cotton.
			 but it is the only place where
			 we
			 are in any danger of
			 an Indian war, unconnected with that of an European nation. the tribes there are as yet unacquainted with us, are numerous, warlike & savage; and the settlements will of course be unsafe in
			 war.
			 the Missisipi territory stands high in it’s advantages. the lands rich, & cannot but be cheap, as the US. have offices open there & rarely get more than 2. Dollars the acre. the
			 climate (off of the Missisipi) is said to be equivalent to that of N. Carolina, & as healthy.
			 
                  it’s great staple is
			 cotton.
			 it
			 is near enough to N. Orleans to carry it’s firewood there.
			 it is entirely safe as to
			 Indians,
			 as the tribes in that quarter have placed themselves entirely under our patronage & protection;
			 and in case of war with
			 any European nation, Fort Adams, on the lower border of the territory, is an absolute barrier against the passage of any enemy further up the river. emigrants thither from the place where you are, have the benefit of going
			 thither by sea, being a voyage of a month.
			 Orleans is rich in it’s soil & productions, & is itself the market for them. I believe lands there are dear, the climate not friendly to strangers, but 
                  and in case of war it will be the first point attacked, and the most remote from aid. it will in fact be the land of contest, & a field for both armies.
          These are the outlines of what will most merit attention in fixing your choice of residence. that done, you will readily find persons who have been in the state or territory you fix on, and who will give you those details with which I am unacquainted. accept my best wishes that your enterprize may result in a satisfactory & prosperous issue.
          
            Th:
            Jefferson
        